UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4615


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JARMAL HARRID, a/k/a J-Rock, a/k/a PJ,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:16-cr-00267-CCB-15)


Submitted: May 31, 2018                                           Decided: June 6, 2018


Before GREGORY, Chief Judge, AGEE and DIAZ, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


Gregory Dolin, Associate Professor of Law, Polina Katsnelson, Law Clerk,
UNIVERSITY OF BALTIMORE SCHOOL OF LAW, Baltimore, Maryland, for
Appellant. Christina Ann Hoffman, Lauren Elizabeth Perry, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jarmal Harrid appeals his convictions and 120-month sentence after pleading

guilty to racketeering conspiracy, in violation of 18 U.S.C. § 1962(d) (2012), and

conspiracy to distribute and possess with intent to distribute heroin and cocaine base, in

violation of 21 U.S.C. § 846 (2012). Harrid’s counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), stating that there are no meritorious issues for appeal

but questioning whether the district court properly determined the drug weight at

sentencing and whether Harrid’s trial counsel rendered ineffective assistance by failing to

obtain a lower sentence. The Government has moved to dismiss the appeal based on a

waiver of appellate rights in Harrid’s plea agreement. We affirm in part and grant the

Government’s motion to dismiss in part.

       A defendant may waive the right to appeal his conviction and sentence so
       long as the waiver is knowing and voluntary. We review the issue of
       whether a defendant effectively waived his right to appeal de novo, and will
       enforce the waiver if it is valid and the issue appealed is within the scope of
       the waiver.

United States v. Davis, 689 F.3d 349, 354-55 (4th Cir. 2012) (internal citation omitted).

“An appellate waiver is valid if the defendant’s agreement to the waiver was knowing

and intelligent,” which we determine by assessing the totality of the circumstances.

United States v. Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012). Upon review of the plea

agreement and the transcript of the Fed. R. Crim. P. 11 hearing, we conclude that Harrid

knowingly and voluntarily waived his right to appeal.          Accordingly, we grant the

Government’s motion in part and dismiss the appeal as to any issues within the scope of

the waiver.

                                             2
       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal that lie outside the scope of the waiver or are

not waivable by law. To the extent Harrid raises a claim of ineffective assistance of

counsel, that claim is not cognizable on direct appeal because the record does not

conclusively establish that counsel was ineffective. See United States v. Baptiste, 596
F.3d 214, 216 n.1 (4th Cir. 2010). Accordingly, we affirm the district court’s judgment

as to any issue not precluded by the appeal waiver. This court requires that counsel

inform Harrid, in writing, of the right to petition the Supreme Court of the United States

for further review. If Harrid requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this court for leave to

withdraw from representation. Counsel’s motion must state that a copy thereof was

served on Harrid.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                   AFFIRMED IN PART;
                                                                   DISMISSED IN PART




                                            3